                      Case 1:10-cr-00406-MLB Document 12 Filed 01/15/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District
                                                  __________  District of
                                                                       of Georgia
                                                                          __________


                  United States of America                        )
                             Plaintiff                            )
                                v.                                )      Case No.   1:10-CR-406
                    Maria Christina Ullings                       )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States                                                                                                       .


Date:          01/15/2020                                                                           /s
                                                                                           Attorney’s signature


                                                                                    Jason David Jones, CA 267171
                                                                                       Printed name and bar number
                                                                             U.S. Department of Justice, Antitrust Division
                                                                                        450 5th Street N.W.
                                                                                      Washington, D.C. 20530

                                                                                                 Address

                                                                                       jason.jones3@usdoj.gov
                                                                                             E-mail address

                                                                                            (202) 532-4890
                                                                                            Telephone number

                                                                                            (202) 514-6525
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
